DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive.  Therefore, the rejections are modified to meet the added recitation and are repeated herein.
At the outset, Applicant’s arguments are not very persuasive because each of the newly added recitations of “stand-alone” and “common selection input” taken according to Applicant’s interpretations arguably add new matter.  It is believed that the prior art provides these details at least to the limited extent that Applicant discloses them.

Applicant also points out that the inventor name does not match the patent publication number.  By a review of the rejection, it is clear that the inventor name is correct and that the patent publication number should have been 2006/0025226.
Applicant argues in section 3B-1 that the features of an infant care apparatus having “an infant support disposed to effect stand-alone infant care support of an infant on the infant care apparatus,” where the infant support is coupled to a second motion assembly so that first and second cyclic motion are imparted to the infant support so that the infant support moves cyclically in both the first and second directions relative to the base are not present in the Nakano reference.  Firstly, the original disclosure does not include the term “stand-alone” or the term “stand” or the term “alone.”  Using these words in the claims adds new matter because they add ideas and specifics that were not originally expressed.  Secondly, it is considered an easy combination to include a secondary reference that shows attachment of a supplemental seat or other elements for securing a child to the seat of Nakano in order to make it a “stand-alone” support.  
Applicant also argues that reliance on Nakano as an infant care apparatus is improper.  However, the new combination relied upon shows how Nakano can be modified to support a child that could not otherwise support himself to herself.  

In section 3B-5, Applicant addresses the new matter issue by apparently asserting that “a common selection input” is supported by the original disclosure of this application.  However, it is also apparent that Applicant intends this to signify that by a single input, such as by pressing only one button, a motion profile is effected in which two cyclic motions exist, and that each motion profile is effectuated by a corresponding single input.  This is not supported by the original disclosure, including paragraphs 9, 61, and Table 1.  In fact, Figures 1, 8, and 11 show multiple buttons that apparently would need to be pressed to achieve any of the different motion profiles.  
The response to arguments in the previous Office Action are also pertinent.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over: claims 1-4, 6-14, and 16  of U.S. Patent No. 10231555; claims 1-6 and 11-15 of U.S. Patent No. 9642474; claims 1-8 and 12-13 of U.S. Patent No. 8827366; claims 1-3 and 5-6 of U.S. Patent No. 8197005;. Although the claims at issue are not identical, they are not patentably distinct from each other because each is directed to the idea of first and second motion assemblies and the details surrounding them.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-9 and 15-20  of U.S. Patent No. 9763524 in view of its own disclosure.  The patent(s) and this application should be tied together since different parties could have patent rights to the idea of first and second motion assemblies claimed in both the application and the patent(s).

Claim Rejections - 35 USC § 112
New Matter

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular, claim 2, lines 17-18 use the term “stand-alone,” where the original disclosure does not include the term “stand-alone” or the term “stand” or the term “alone” such that using these words in the claims adds new matter because they add ideas and specifics that were not originally expressed.
Claim 2, lines 32-41 add new matter by going beyond what was originally disclosed by Applicant.  The idea of using a common selection input that effects but one motion profile that includes both first and second cyclic motion goes beyond what the user interface of Figures 1, 8 and 11 of the present invention suggest.  There is no disclosure in Applicant’s original application that shows or describes performing a common selection input, such as by pressing a single button, to effect in a single motion profile that corresponds to the input, and that each motion profile is selected in this way.

Claim 2, lines 31-40 add new matter by going beyond what was originally disclosed by Applicant.  The idea of using a common selection input that effects but one motion profile that includes both first and second cyclic motion goes beyond what the user interface of Figures 1, 8 and 11 of the present invention suggest.  There is no disclosure in Applicant’s original application that shows or describes performing a common selection input, such as by pressing a single button, to effect in a single motion profile that corresponds to the input, and that each motion profile is selected in this way.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 6-15, and 17-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakano (US 2006/0025226) in view of Eaves (US 2002/0082535).

On the other hand, Eaves shows an exercise device similar to an amusement ride, and further shows restraints for a disabled person or child to help retain the child on the seat of the exercise device to effect stand-alone infant care support.  
It would have been obvious to one having ordinary skill that the exercise device of Nakano could be used to support an occupant of any size.  This is especially true because bouncing a baby on one’s knee, or otherwise imparting any of a variety of other motions for comforting or stimulating a child, has been known and practiced since children existed.  However, Eaves makes it obvious to apply securing measures to a seat of an exercise or amusement ride device in order to support a child that otherwise may not be able to maintain his or her balance, and it would have been obvious to do so on the seat of Nakano, as taught by Eaves.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
2.     An infant care apparatus comprising: 
a base (50, 125, 126, as shown in Figures 19-23 and 25-48);
a drive mechanism coupled to the base and having a first motion assembly (comprising motors 72, 73, 148, as shown in Figures 19-23 and 25-48) and a second motion assembly (comprising motors 62, 63, 82, 83, 184, as shown in Figures 19-23 and 
a movable stage movably mounted to the base and operatively coupled to the first motion assembly so that the first motor imparts, via the first motion assembly, a first cyclic motion in a first direction to the movable stage (movable stage comprising elements 4’ and 124a moved in a rocking manner having a horizontal component from side to side by the motors 72, 73, 148), and the second motor of the second motion assembly is dependent from the movable stage so that the second motor imparts, via the second motion assembly, a second cyclic motion in a second direction (in the vertical and fore and aft direction by the motors 62, 63, 82, 83, 184) independent of the first cyclic motion in the first direction imparted by the first motion assembly ((as made clear from the different profiles shown in Figures 21-22 and 40-42));
an infant support disposed to effect stand-alone infant care support of an infant on the infant care apparatus (as taught by Eaves and applied to the seat of Nakano, as set forth in the statement of obviousness above) and coupled to the second motion assembly so that the second cyclic motion and the first cyclic motion is imparted to the infant support, and the infant support is configured to move cyclically in both the first direction and the second direction relative to the base (infant support comprising plate or saddle 2, 112, 140, as shown in Figures 19-23 and 25-48, which, together with the securing elements as taught by Eaves, is capable of supporting an infant in a stand-alone ); and
 a number of different selectably variable motion profiles (controllers comprising elements 66’, 67a, 67b, 110, and 204 shown in Figures 20 and 36-37 are configured to control the various motors and associated motions and thus provides this functionality, where the number of different selectably variable motion profiles is shown by the different automated mode buttons in Figure 36 of Nakano),
wherein the controller is configured to effect selection of the selectably variable motion profile by separate variance of motion characteristic of the separate respective first cyclic motion and second cyclic motion determined from a common selection input to the controller selecting and corresponding to but one of the selectably variable motion profile (as shown in Figures 21-22, 37, and 40-42, at least to the extent disclosed by Applicant and as evidenced in the single selection buttons shown in Figure 36 of Nakano) so that selection of each selectably variable motion profile by separate variance of motion characteristic (as shown by each of the automatic mode buttons in Figure 36) of the separate respective first cyclic motion and second cyclic motion is effected with a corresponding common selection input (as shown by each of the automatic mode buttons in Figure 36, where the description in paragraph 133 of one of the automatic modes S8 

3.     The infant care apparatus of claim 2, wherein each of the different selectably variable motion profiles is deterministically defined by a selectably variable velocity characteristic of at least one of the first and second cyclic motions respectively of the first and second motion assemblies, and a selectably variable velocity characteristic of another of the first and second cyclic motions respectively of the first and second motion assemblies (as is apparent from the disclosure of pre-programmed rides shown in Figures 21-22, 37, and 40-42).

4.     The infant care apparatus of claim 3, wherein the selectably variable velocity characteristic of at least one of the first and second cyclic motions respectively of the first and second motion assemblies, and the selectably variable velocity characteristic of another of the first and second cyclic motions respectively of the first and second motion assemblies are selected with the controller from the common selection input to the controller (as is apparent from the disclosure of selectable pre-programmed rides and speed selection, shown in Figures 20-22, 36-37, and 39-42).

6.     The infant care apparatus of claim 2, wherein the controller includes a user interface configured to receive the common selection input from a user for selecting 

7.     The infant care apparatus of claim 2, wherein each of the different selectably variable motion profiles includes at least one of horizontal and vertical movements (horizontal sweep when rocking side-to side about of rotation about the axis of elements 74, 133, 134 and the vertical sweep about the axes of elements 64, 161, and 162, where the motion about the axes of elements 64, 161, and 162 has at least a vertical component).

8.     The infant care apparatus of claim 2, wherein the first motion assembly comprises:
the first motor having a drive shaft (first motor 72, 73, 148, where motors inherently have drive shafts); and
a slide crank assembly comprising a gearing assembly coupled to the drive shaft of the first motor and a crank member coupled to the gearing assembly and the movable stage (gearing assembly shown in Figure 23, which is disclosed as applicable to the first embodiment of the side-to-side rocking motors, a crank member at an upper end of elements 82c and 83c cranks the plate 2 from side-to-side);
wherein operation of the first motor causes rotation of the slide crank assembly, thereby imparting the first cyclic motion to the movable stage (as shown by the rotation about the axis of elements 74, 84, 161, and 162, and as can be appreciated from Figures 21-22 and 40-42).

9.     The infant care apparatus of claim 2, wherein the second motion assembly comprises:
the second motor having a drive shaft (inherent in the motors 82, 83 of Figure 23);
a worm gear assembly (comprising elements 82b, 82d, 83b, 83d) coupled to the output of the drive shaft; and
a vertical yoke having a first end coupled to an output shaft of the worm gear assembly (vertical yoke pivotable about axis of element 84 and including structure that guides the rocking motion, a first end of the vertical yoke is coupled to the output shaft of the worm gear assembly via abutting undersides of plate 2 on an upper end of elements 82c, 83c),
wherein operation of the second motor causes rotation of the vertical yoke, thereby imparting second cyclic motion to the infant support (as can be appreciated from the structure shown in Figure 23, and the cyclical motion indicated by the tables of Figures 21-22).

10.     The infant care apparatus of claim 9, wherein the second motion assembly further includes a dual scissor mechanism coupled to a second end of the vertical yoke configured to support the infant support (a dual scissor mechanism comprises to opening and closing of opposing lateral edges of element 2 relative to element 4’ or 4 in Figures 19 and 23).



12.     The infant care apparatus of claim 2, wherein a first encoder having a single slot is coupled to a first drive shaft of the first motor and a second encoder having a single slot is coupled to a second drive shaft of the second motor (the encoders are disclosed in paragraphs 90 and 136 of Nakano and are applied to motor 148 and in one embodiment to the motors 62, 63, each encoder necessarily has at least one slot for reading the signal from the shaft or disk, and any one slot provides a single slot as recited).

13.     The infant care apparatus of claim 12, wherein the controller determines position information of the infant support based at least in part on information from the first encoder and the second encoder (in paragraphs 90 and 136, Nakano states that encoders are provided on the encoder embodiment of motors 62, 63 and the rocking motor 148 for the purpose of detecting the position and/or speed of the motors or the rotary disks actuated by the motors for feedback control in a controlling section 67 and signal processing circuit 206).

14. 	A method for controlling an infant care apparatus, the method comprising:
providing a base of the infant care apparatus (50, 125, 126, as shown in Figures 19-23 and 25-48);
providing a drive mechanism coupled to the base and having a first motion assembly (comprising motors 72, 73, 148, as shown in Figures 19-23 and 25-48) and a second motion assembly (comprising motors 62, 63, 82, 83, 184, as shown in Figures 19-23 and 25-48), wherein the first motion assembly has a first motor (72, 73, 148) dependent from the base and the second motion assembly has a second motor (62, 63, 82, 83, 184) separate and distinct from the first motor;
providing a movable stage movably mounted to the base and operatively coupled to the first motion assembly for imparting, via the first motor of the first motion assembly, a first cyclic motion in a first direction to the movable stage (movable stage comprising elements 4’ and 124a moved in a rocking manner having a horizontal component from side to side by the motors 72, 73, 148)[[,]] ;
providing an infant support disposed to effect stand-alone infant care support of an infant on the infant care apparatus (as taught by Eaves and applied to the seat of Nakano, as set forth in the statement of obviousness above, where the infant support comprises plate or saddle 2, 112, 140, as shown in Figures 19-23 and 25-48, which is designed to impart motion to a human occupant, which can be a human occupant of any size and may include supporting an infant when combined with the securing elements as taught by Eaves) and coupled to the second motion assembly for imparting, via the second motor of 
moving, with a controller communicably coupled to the drive mechanism, the infant support, with separate impetus separately imparted on the infant support by the first cyclic motion and the second cyclic motion respectively driven by the first and the second motors, in both the first direction and the second direction with a selectably variable motion profile selected, with the controller, from a number of different selectably variable motion profiles (controllers comprising elements 66’, 67a, 67b, 110, and 204 shown in Figures 20 and 36-37 are configured to control the various motors and associated motions and thus provides this functionality, where the number of different selectably variable motion profiles is shown by the different automated mode buttons in Figure 36 of Nakano); and
effecting, with the controller, selection of the selectably variable motion profile by separate variance of motion characteristic of the separate respective first cyclic motion and second cyclic motion determined from a common selection input to the controller selecting and corresponding to but one of the selectably variable motion profile (as shown in Figures 21-22, 37, and 40-42, at least to the extent disclosed by Applicant and  so that selection of each selectably variable motion profile by separate variance of motion characteristic (as shown by each of the automatic mode buttons in Figure 36) of the separate respective first cyclic motion and second cyclic motion is effected with a corresponding common selection input (as shown by each of the automatic mode buttons in Figure 36, where the description in paragraph 133 of one of the automatic modes S8 makes clear that first and second cyclic motions are included when this button is selected).

15. 	The method of claim 14, wherein a first encoder is coupled to a first drive shaft of the first motor and a second encoder is coupled to a second drive shaft of the second motor (the encoders are disclosed in paragraphs 90 and 136 of Nakano and are applied to motor 148 and in one embodiment to the motors 62, 63).

17.     The method of claim 15, further comprising determining, with the controller, position information of the infant support based at least in part on information from the first encoder and the second encoder (in paragraphs 90 and 136, Nakano states that encoders are provided on the encoder embodiment of motors 62, 63 and the rocking motor 148 for the purpose of detecting the position and/or speed of the motors or the rotary disks actuated by the motors for feedback control in a controlling section 67 and signal processing circuit 206).



19.     The method of claim 18, wherein the movement of the infant support in the horizontal direction and the movement of the infant support in the vertical direction is coordinated (coordinated by the controllers 66’, 67a, 67b, 110, 204 shown in Figures 19 and 36-37, based on user input) such that a repeatable, visually distinctive motion profile is obtained (as is apparent from the repeatable motion profiles shown in Figures 21-22 and 40-42).

20.     The method of claim 14, wherein each of the different selectably variable motion profiles is predetermined (stored in memory and accessed by selection of the predetermined user selections shown in Figure 36), the method further comprising selecting, by a user, one of the selectably variable motion profiles (Figures 20-22, 36-37, and 40-42).

.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakano (US 2006/0025226) and Eaves (US 2002/0082535), as applied to claim 2, in further view of Caster (US 5711045).
Nakano provides apparatus of claim 2, including a base 50, 125, 126, a drive mechanism comprising the first and second motors set forth above, and a support device comprising element 2, 112, and 140 of Nakano. However, Nakano lacks the specifics of locating the controller in the base.
On the other hand, Caster shows in Figure 1 and describes in column 3, lines 10-13 a controller 46 for controlling a motor and the motion it imparts, where the controller is in the base.
It would have been obvious to provide a controller taught by Nakano in the base of Nakano, as taught by Caster for controlling each of the motors because doing so would provide the benefit of a location that is convenient for access by a technician, yet is not 
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
5.     The infant care apparatus of claim 2, wherein the controller is mounted within the base (in accordance with the statement of obviousness above).

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakano (US 2006/0025226) and Eaves (US 2002/0082535).
Nakano discloses encoders for motors 62, 63, and 148, which inherently include at least one slot per encoder, and thus Nakano provides the claimed invention except for specifically limiting the number of slots to one slot per encoder.  
On the other hand, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the motors with encoders having only one slot per encoder since it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. In re Karlson, 126 USPQ 184.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
16.     The method of claim 15, wherein the first encoder and the second encoder each include no more than one slot (the encoders are disclosed by Nakano, applied to the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636